J-S06039-16

                                   2016 Pa. Super. 27



COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

DAVID SCOTT IRVIN,

                            Appellant                    No. 726 MDA 2015


            Appeal from the Judgment of Sentence March 31, 2015
             In the Court of Common Pleas of Cumberland County
             Criminal Division at No(s): CP-21-CR-0001258-2013


BEFORE: PANELLA, J., MUNDY, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                          FILED FEBRUARY 08, 2016

       David Scott Irvin (“Appellant”) appeals from the judgment of sentence

entered after a jury convicted him of possession with intent to deliver

(“PWID”),1 possession of drug paraphernalia,2 criminal conspiracy to
                                                3
unlawful delivery of a controlled substance,        and tampering with evidence.4

Sentenced to an aggregate of 25 months’ to 12 years’ imprisonment,5
____________________________________________


1
   35 P.S. § 780-113(a)(30).
2
   35 P.S. § 780-113(a)(32).
3
   18 Pa.C.S. § 306.
4
   18 Pa.C.S. § 4910(1)
5
  By its Order of March 31, 2015, the trial court ran the Tampering with
Evidence sentence of four months’ to two years’ incarceration consecutively
to the concurrently-run sentences of twenty-one months’ to ten years’
(Footnote Continued Next Page)



*Former Justice specially assigned to the Superior Court.
J-S06039-16



Appellant challenges the denial of his motion to suppress and the sufficiency

of the evidence offered at trial. We affirm.

      Appellant’s arrest and convictions stem from evidence obtained during

both a warrantless search of trashcans placed behind the residence of

Appellant’s co-defendant (“Co-Defendant”) and the subsequent execution of

search warrants relating to the residence.              According to the affidavit of

probable cause prepared in support of the first residential search warrant,

Detective      Rodney          Temple            of   the   Mechanicsburg          Police

Department/Cumberland County Criminal Investigation Division, Drug Task

Force received multiple visitors to the police station complaining of apparent

drug activity at the residence.          Appl. for Search Warrant/Aff. of Probable

Cause at 2, March 14, 2013. These neighbors specifically complained of the

tenant, a white male in his 40s, and a tall, thin black male who they said

frequently stayed at the residence for long periods. Id. at 3. The detective’s

own research confirmed he had recently encountered the tenant, Co-

Defendant, as part of an emergency dispatch to the residence on reports of

a man brandishing a rifle while standing on the back porch.                Id. at 2.   A

criminal    history    check     of   Co-Defendant      revealed   three   prior    drug

paraphernalia convictions.


                       _______________________
(Footnote Continued)

incarceration for PWID and Conspiracy, respectively. The sentence for
Possession of Drug Paraphernalia consisted of payment of the costs of
prosecution.



                                            -2-
J-S06039-16



      Prompted by this information, Detective Temple went to the residence

on the morning of a regularly scheduled trash pick-up day and conducted a

trash pull from trashcans placed alongside an alleyway directly behind Co-

Defendant’s back yard. Id. at 3. Found among the trash were two partial

marijuana cigarettes rolled with cigar papers, a tied sandwich bag consistent

with packaging for marijuana distribution, and three discarded receipts from

the U.S. Post Office, Sprint, and Patient First in Mechanicsburg, respectively,

each bearing Appellant’s name. Id. at 2.

      Detective Temple applied for a warrant to search Co-Defendant’s

residence on probable cause of possession of drug paraphernalia.        On the

application’s line for “owner, occupant, or possessor of said premises,” the

detective correctly entered Co-Defendant’s name but misidentified Appellant

as “Benjamin Irvin.” Id. at 1. Next to this name, however, the application

correctly listed Appellant’s date of birth, and the attached affidavit correctly

referred to Appellant as “David Irvin” and indicated that a computer search

of his Pennsylvania drivers’ license revealed a photograph of what appeared

to be a tall, thin black male consistent with the description given by one of

the neighbor complainants.     Id. at 3.   On March 14, 2013, a magistrate

issued a search warrant.

      On March 15, 2013, police executed the search warrant and detained

Appellant after he ran into a bathroom in a failed attempt to flush two bags

of heroin down the toilet. Trial Tr. at 26, 78, December 4-5, 2013. A search

of Appellant’s person uncovered $2,570 in cash, $2,500 of which was bound

                                     -3-
J-S06039-16



with the same type of small, black rubber bands that were used to tie the

bags of heroin. Id. at 91. In addition to discovering the heroin, Detective

Temple detected the smell of burnt marijuana, viewed drug paraphernalia

during a protective sweep of the residence, and noticed that Appellant’s cell

phone was continuously ringing. Detective Temple, therefore, applied for a

second search warrant on probable cause of PWID, which the issuing

authority granted that same day.

       Execution of the second search warrant included the discovery of a

safe located in the closet of an upstairs bedroom.        Appellant and Co-

Defendant heard the noise as police worked to open the safe, prompting

Appellant to advise a detective he could give them the combination although

there was nothing inside the safe. Id.at 102. The safe, in fact, contained six

bundles—consisting of 60 bags—of heroin. Id. at 96.

       The bedroom in which the safe was located lacked a bed, 6 but it

contained articles belonging to Appellant, including his medical cards,

driver’s license, and identification cards. Id. at 93. A good deal of clothing

was in the room, and the closet was “filled with dry cleaning” bearing a dry

cleaning tag with Appellant’s name and phone number written on it. Id. at

93-94. The safe containing heroin sat directly underneath Appellant’s stack

of clothes from the dry cleaners. Id.

____________________________________________


6
 A different bedroom contained the only bed in the house, and Appellant’s
shoes were located on the floor alongside the head of this bed. Id. at 97.



                                           -4-
J-S06039-16



        During the second search, a detective noticed Appellant sitting on a

cell phone and its memory card that were both broken in half. Id. at 102.

The detective who initially Terry7 frisked Appellant had felt what he believed

to be an intact cell phone in Appellant’s pocket, but he left it in place

pursuant to orders to remove only suspected weapons.             Id. at 87-88.   A

lieutenant at the search testified he had heard a crackling noise emanating

from the room holding Appellant and Co-Defendant and attributed it to the

destruction of the phone and card.             Id. at 179, 181-82.   Appellant also

possessed a white cell phone in his front pocket that another officer had

removed and place on a window sill. Id. at 90-91.

        Charged with various counts of drug-related offenses and tampering

with evidence, Appellant filed an omnibus pre-trial motion to suppress

evidence obtained from the warrantless search of trash and the execution of

warrants to search the residence for paraphernalia and evidence relating to

PWID. The court denied the motion after a joint hearing on Appellant’s and

Co-Defendant’s respective motions8 and scheduled the case for jury trial.

On December 5, 2013, a jury convicted Appellant as noted supra, and the

court imposed an aggregate sentence of 28 months’ to 12 years’

imprisonment.       A successful collateral challenge to Appellant’s sentence,

however, required the PCRA court to vacate and remand for resentencing.

____________________________________________


7
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
8
    Different counsel represented Appellant and Co-Defendant, respectively.



                                           -5-
J-S06039-16



On March 31, 2015, the court resentenced Appellant to 25 months’ to 12

years’ imprisonment. This timely direct appeal followed.

      Appellant raises the following issues for our review:

      I.     WHETHER THE PRETRIAL COURT ERRED IN DENYING
             APPELLANTS’ OMNIBUS PRETRIAL MOTION TO
             SUPPRESS.

      II.    WHETHER THE EVIDENCE PRESENTED AT TRIAL WAS
             SUFFICIENT   TO   CONVICT   APPELLANT    OF
             POSSESSION   WITH  INTENT   TO  DELIVER   A
             CONTROLLED SUBSTANCE.



      III. WHETHER THE EVIDENCE PRESENTED AT TRIAL WAS
           SUFFICIENT TO CONVICT APPELLANT OF CRIMINAL
           CONSPIRACY.

Appellant’s Br. at 5.

      In reviewing a ruling on a suppression motion, our standard of review

is whether the factual findings and the legal conclusions drawn therefrom

are supported by the evidence. Commonwealth v. Lagenella, 83 A.3d 94,

98 (Pa. 2013).    We are bound by the factual findings of the suppression

court supported by the record, but we are not bound by the suppression

court's legal rulings, which we review de novo. Commonwealth v. James,

69 A.3d 180, 186 (Pa. 2013).      Further, the reviewing court may consider

only the Commonwealth's evidence and so much of the evidence for the

defense as remains uncontradicted when read in the context of the entire

record.     Lagenalla, supra (citing Commonwealth v. Russo, 934 A.2d
1199, 1203 (Pa. 2007)).

                                     -6-
J-S06039-16


       Appellant’s appeal from the suppression order centers on three points.

First, he contends the inclusion of erroneous information in the search

warrant and affidavit of probable cause—specifically, entries misidentifying

him as “Benjamin” instead of “David” Irvin on the face sheet and listing the

wrong day of the week on which Detective Temple conducted the trash

pull—invalidated the warrants issued in his case.     Second, he claims the

warrantless search of trashcans outside of Co-Defendant’s residence violated

his privacy rights under the Fourth Amendment.9         Third, he asserts the

second search warrant failed to authorize a search of the safe. We address

these points out of turn, reviewing the second point first, as the trash pull

occurred first chronologically and provided critical evidence upon which the

issuing authority relied in making its probable cause determination.

       In his brief, Appellant argues “neither the averments contained in the

affidavit of probable cause nor the testimony presented at the omnibus

pretrial motion hearing supported a finding by the [suppression] court that

the trash was not within the curtilage of [Co-Defendant’s] residence.”

Appellant’s brief at 13.10 It is well established that “[a]bsent probable cause

____________________________________________


9
  We assume, without deciding, that Appellant possessed standing to raise a
Fourth Amendment challenge to the search of trashcans belonging to the
residence.
10
   The Pennsylvania Supreme Court has clarified
      a magistrate need not “anticipate constitutional challenges to the
      acquiring of the information in the affidavit,” as any legal
      distinction between garbage from the porch versus the sidewalk
(Footnote Continued Next Page)


                                           -7-
J-S06039-16


and exigent circumstances, warrantless searches and seizures in a private

home violate both the Fourth Amendment and Article 1, [Section] 8 of the

Pennsylvania Constitution.” Commonwealth v. Gibbs, 981 A.2d 274, 279

(Pa.Super. 2009). Our courts have extended this constitutional protection to

the curtilage of a person's home.                 “Curtilage has been defined in

constitutional context as in ‘the common law, by reference to the factors

that determine whether an individual reasonably may expect that an area

immediately adjacent to the home will remain private.’” Commonwealth v.

Gibbs, 981 A.2d 274, 279 (Pa. Super. 2009).

      In Gibbs, this Court found neither legal precedent nor evidence in the

record before it supporting the proposition that occupants of a home had a
                       _______________________
(Footnote Continued)

      can be dealt with in a suppression motion, but the magistrate
      does not err by failing to note an issue or quiz the affiant on the
      matter. The magistrate is to evaluate probable cause, not
      anticipate or rule pre-search on any conceivable suppression
      issue counsel may later assert. Likewise, we find no authority
      requiring an affiant to anticipate and defend against arguments
      that the information in the affidavit was unconstitutionally
      acquired.
James, 69 A.3d at 190. Accordingly, it was not necessary for Detective
Temple’s affidavit of probable cause to establish that the trashcans lay
beyond the curtilage of Co-Defendant’s residence, for the issuance of a
warrant depends not upon a showing that information was constitutionally
acquired but only upon evidence establishing probable cause to support its
issuance. This is not to say, however, that a suppression court addressing a
Fourth Amendment challenge to a warrantless trash search may consider
only extrinsic evidence offered to explain the circumstances surrounding the
search without considering, in addition, averments contained in the search
warrant application.     We, therefore, discern nothing problematic with
Appellant’s reference to both the search warrant application and extrinsic
evidence in framing his present challenge.



                                            -8-
J-S06039-16


Fourth Amendment-based expectation of privacy in an empty, unenclosed

front porch abutting the sidewalk and otherwise devoid of any attribute

indicating an intent to deny access to the general public.       Id. at 280.

Similarly, we identified no reasonable expectation of privacy in trash placed

in a trashcan located under the porch of a parsonage because the area was

publicly accessible and, hence, open to public inspection. Commonwealth

v. Perdue, 564 A.2d 489, 494 (Pa. Super. 1990); accord Commonwealth

v. Lawley, 741 A.2d 205, 211 (Pa. Super. 1999).

      During the joint hearing on Co-Defendant’s and Appellant’s respective

motions to suppress, the suppression court identified the trash pull issue as

turning on “whether it was discarded trash.          The Court will have to

determine where the trash was.” Suppression Hr’g Tr. at 19, November 8,

2013. Detective Temple, therefore, indicated on a drawing of the property

that he found the trashcans sitting where the rear of the property ends and

the alleyway begins, consistent with how neighboring residents also placed

their trashcans on garbage pickup day.         Id. at 23.   The court deemed

credible Detective Temple’s testimony as to the location of the trashcans,

and, given the obvious public access to the location, it relied on above-cited

precedent to reject Appellant’s Fourth Amendment claim and uphold the

detective’s warrantless search.      We discern no error with the suppression

court’s conclusion in this regard.




                                       -9-
J-S06039-16


     In Appellant’s next charge of suppression court error, he asserts the

warrant application contained defects pertaining to his first name and the

day of the trash pull that invalidated the first two search warrants and

rendered all subsequent searches and seizures in this case unconstitutional.

So ambiguous were the warrants because of these two errors, Appellant

argues, that the issuing authority could not have discerned probable cause

to believe authorities would find contraband at Co-Defendant’s residence.

We disagree.

     This Court has addressed the particularity requirements of a search

warrant application.

           The Rules of Criminal Procedure include a particularity
     requirement: “Each search warrant shall be signed by the
     issuing authority and shall: ... (c) name or describe with
     particularity the person or place to be searched.” Pa.R.Crim.P.
     [205]. The Comment to Rule 2005 explains: “Paragraphs (b)
     and (c) are intended to proscribe general or exploratory searches
     by requiring that searches be directed only towards the specific
     items, persons, or places set forth in the warrant.          Such
     warrants should, however, be read in a common sense fashion
     and should not be invalidated by hypertechnical interpretations.”
     Similarly, the Supreme Court has held a “practical, common-
     sense” approach should be taken in determining whether the
     place to be searched is specified with sufficient particularity.
     Commonwealth v. Carlisle, 517 Pa. 36, 534 A.2d 469, 472
     (1987).

     The Pennsylvania Supreme Court has concluded Article 1,
     Section 8 of the Pennsylvania Constitution affords greater
     protection than the Fourth Amendment, Edmunds, supra,
     including a more demanding particularity requirement; the
     description must be as particular as reasonably possible.
     Commonwealth v. Grossman, 521 Pa. 290, 555 A.2d 896,
     899 (1989). “The twin aims of Article 1, Section 8 are the
     safeguarding of privacy and the fundamental requirement that

                                   - 10 -
J-S06039-16


      warrants shall only be issued upon probable cause.”
      Commonwealth v. Waltson, 555 Pa. 223, 724 A.2d 289, 292
      (1998).

            In order to protect these twin aims, a warrant must
            describe the place to be searched and the items to
            be seized with specificity, and the warrant must be
            supported by probable cause.        The place to be
            searched must be described “precise enough to
            enable the executing officer to ascertain and identify,
            with reasonable effort, the place intended, and
            where probable cause exists to support the search of
            the area so designated, a warrant will not fail for lack
            of particularity.”

      Id., at 292 (quoting In re Search Warrant B-21778, 341
      Pa.Super. 350, 491 A.2d 851, 856 (1985), aff'd, 513 Pa. 429,
      521 A.2d 422 (1987)).

Commonwealth v. Belenky, 777 A.2d 483, 485-86 (Pa. Super. 2001)

(footnote omitted).

      Initially, we note Appellant’s brief fails to explain with detailed

discussion and citation to authority how the application’s allegedly defective

account of which day of the week Detective Temple conducted the trash pull

impaired the magistrate’s ability to ascertain either the place to be searched

or whether probable cause supported the search. He, therefore, may obtain

no relief on this claim.   Commonwealth v. Johnson, 985 A.2d 915, 924

(Pa. 2009) (deeming waived issue unsupported by pertinent discussion and

citation to authority). See also Pa.R.A.P. 2119(a) (an appellate brief shall

consist of an argument section providing discussion of the particular point

raised followed by a discussion and citation of pertinent authorities).




                                     - 11 -
J-S06039-16



        Even if Appellant had developed this point, we would deem the

question of whether the trash pull occurred on the Wednesday or Thursday

of the week irrelevant to the magistrate’s task of determining whether the

four corners of the application described a sufficient nexus between the

trashcans and Co-Defendant’s residence to establish probable cause to issue

the first search warrant.        In this regard, the application sufficiently

connected the trashcans to Co-Defendant’s residence when it indicated they

sat “next to the alley way directly behind the [Co-Defendant’s] home in front

of a shed that was on the property.       This was consistant [sic] with other

residents in the area who had their trash out on the regularly scheduled

trash day.” Appl. for Search Warrant/Aff. of Probable Cause at 3, March 14,

2013.     The warrant application, therefore, specified a proper basis upon

which to form probable cause to suspect possession of drug paraphernalia

inside Co-Defendant’s residence, and the issuing authority tailored the

warrant to the application.

        Nor does the provision of an incorrect first name in this case provide a

basis upon which to reverse the suppression court’s order denying relief.

Here, Detective Temple initially presented the issuing authority with a search

warrant application and accompanying affidavit setting forth, with specificity,

evidence supplying probable cause to believe Co-Defendant and Appellant

possessed drug paraphernalia in the residence they occupied. Although the

face sheet of the application misidentified Appellant as “Benjamin” in a single

instance, his correct date of birth appeared immediately afterward on the

                                      - 12 -
J-S06039-16



same line. Consistent with the correct date of birth, moreover, the affidavit

accurately listed Appellant’s name, referred to three receipts recovered from

the residential trash bearing his name, and indicated that Detective Temple

used Appellant’s driver’s license photograph and description to connect

Appellant with eyewitness accounts describing the physical features of Co-

Defendant’s frequent guest at the residence.11




____________________________________________


11
    Even if we were to assume arguendo that the warrant application
inadequately identified Appellant as an occupant or possessor of the
residence to be searched, such a deficiency would not have required
suppression of evidence in the case against him. Independent of the
erroneous first name given to Appellant on the warrant application’s face
sheet, the application otherwise specified neighbors’ eyewitness accounts
that the residence received frequent visits of short duration throughout the
night, explained a search of abandoned trash outside the residence yielded
materials used as drug paraphernalia, and included Co-Defendant’s history
of three arrests and a guilty plea to possession of drug paraphernalia. The
application, therefore, supplied probable cause to support the issuance of a
warrant to search Co-Defendant’s residence for drug paraphernalia.
      It was during lawful execution of the search warrant that officers
observed Appellant flee to a bathroom in an attempt to destroy heroin in his
possession. Officers immediately arrested Appellant, therefore, not for his
status as an occupant of the residence but for the criminal act he had
committed in their presence, and they discovered the large amount of cash
and his constantly ringing cell phone on his person during a lawful search
incident to his arrest. Consequently, the second application for a search
warrant related these lawful observations of Appellant’s criminal conduct
and, in large part, relied upon them to request a second warrant to search
the entire residence for heroin and funds derived from its sale. The issuance
of a warrant to search the entire residence for heroin and funds deriving
from its sale was, thus, proper, and Appellant advances no credible position
that the search of a safe located among his possessions was outside the
reasonable scope of the warrant.



                                          - 13 -
J-S06039-16



       Viewing the totality of information contained in both search warrant

applications and their corresponding warrants, therefore, we have no

concern that the errors complained of hampered the issuing authority’s

assessment of probable cause with respect to either the proper venue or

persons named. See Belenky, supra at 486 (holding search warrant errors

necessitating relief are those hampering issuing authority’s assessment of

probable cause in person or place to be searched); Commonwealth v.

Carlisle, 534 A.2d 469, 472 (Pa. 1987) (holding affidavit’s listing of correct

information as to apartment number to be searched cured error of omitting

apartment number on face sheet of warrant application).

       Addressing Appellant’s final suppression claim, we discern in neither

Appellant’s omnibus pretrial motion nor his presentation at the suppression

hearing a claim that the search of the safe exceeded the scope of the second

search warrant.12 Instead, he sought to suppress the contents of the safe
____________________________________________


12
   At the hearing, only counsel for Co-Defendant addressed the search of the
safe, and his truncated argument on the issue consisted of nothing more
than the following:
       “With regard to the safe issue, I believe the only evidence that
       we heard was that they had the second search warrant in hand.
       That would be a valid search if the safe — contents in the safe
       are considered to be within the four corners by Your Honor.”
Suppression Hr’g Tr. at 19. Counsel for Appellant neither concurred nor
requested to join in this argument, which was also absent from Appellant’s
omnibus pretrial motion. We, therefore, conclude Appellant has waived this
issue. Cf. Commonwealth v. Woods, 418 A.2d 1346, 1352 (Pa. Super.
2008) (holding when a co-defendant preserves an issue by objecting, the
defendant waives the issue unless he joins the objection); Commonwealth
v. Cannady, 590 A.2d 356, 362 (Pa. Super. 1991) (holding an appellant
(Footnote Continued Next Page)


                                          - 14 -
J-S06039-16



only as the derivative of both an unconstitutional warrantless trash search

and a fatally defective search warrant application.        Having rejected both

predicate claims, this derivative claim, too, must fail.

      Even if Appellant preserved this issue, it would entitle him to no relief.

“Where a search warrant adequately describes the place to be searched and

the items to be seized the scope of the search ‘extends to the entire area in

which the object of the search may be found and properly includes the

opening and inspection of containers and other receptacles where the object

may be secreted.’” Commonwealth v. Waltson, 724 A.2d 289, 292 (Pa.

1998).    Here, based on an affidavit describing Appellant’s possession of

and/or dominion over heroin, cash, and cell phones in Co-Defendant’s

residence, the second warrant authorized a search of the residence for, inter

alia, marijuana, heroin, funds derived from their sale, and documents

relating to their sale. Within the fair scope of this warrant, therefore, was a

search of a safe located among Appellant’s belongings in the residence, as it

represented a container in which money and contraband may have been

secreted.

      In Appellant’s remaining two issues, he challenges the sufficiency of

evidence presented in support of PWID and conspiracy charges. We review

Appellant's sufficiency of the evidence claims under the following standard:

                       _______________________
(Footnote Continued)

may not rely on objection lodged by co-defendant to preserve claim for
appeal, even if objection was identical to appellate claim now raised).



                                           - 15 -
J-S06039-16



      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      [that of] the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Vargas, 108 A.3d 858, 867-68 (Pa. Super. 2014)

(citations omitted).

      Specifically, Appellant assails his convictions on PWID and conspiracy

to commit PWID by pointing to evidence that he never enjoyed exclusive

access to the bedroom containing the safe or resided at the address in

question. Neither did authorities find heroin on his person or observe him

selling heroin at the time of his arrest, he claims. In essence, the crux of

Appellant’s sufficiency claims is that his ties to the residence and, in

particular, to the heroin in the safe were too tenuous to prove either

conspiracy or the constructive possession element to PWID.

      Section 903 of the Pennsylvania Criminal Code provides:

      § 903. Criminal conspiracy

                                    - 16 -
J-S06039-16



           (a) Definition of conspiracy.—A person is guilty of
     conspiracy with another person or persons to commit a crime if
     with the intent of promoting or facilitating its commission he:

           (1) agrees with such other person or persons that they or
           one of more of them will engage in conduct which
           constitutes such crime or an attempt or solicitation to
           commit such crime; or

           (2) agrees to aid such other person or persons in the
           planning or commission of such crime or of an attempt or
           solicitation to commit such crime.

18 Pa.C.S.A. § 903.    As to the sufficiency of evidence offered to prove

conspiracy, this Court has observed:

     [c]ircumstantial evidence may provide proof of the conspiracy.
     The conduct of the parties and the circumstances surrounding
     such conduct may create a “web of evidence” linking the accused
     to the alleged conspiracy beyond a reasonable doubt.
     Additionally:

           An agreement can be inferred from a variety of
           circumstances including, but not limited to, the
           relation between the parties, knowledge of and
           participation in the crime, and the circumstances and
           conduct of the parties surrounding the criminal
           episode. These factors may coalesce to establish a
           conspiratorial agreement beyond a reasonable doubt
           where one factor alone might fail.

     Commonwealth v. Jones, 874 A.2d 108, 121–22 (Pa.Super.
     2005) (quoting Commonwealth v. Greene, 702 A.2d 547, 554
     (Pa.Super. 1997)) (internal citations omitted).

Commonwealth v. Perez, 931 A.2d 703, 708 (Pa. Super. 2007).

     As noted supra, the Commonwealth sought to establish Appellant’s

connection to the heroin stored inside the safe through evidence that he and

he alone dealt heroin in Co-Defendant’s residence.    Toward this end, trial


                                   - 17 -
J-S06039-16



testimony described how Appellant attempted to discard two bags of heroin

while fleeing from police, possessed over $2,500 in cash bound in rubber

bands identical to those used to secure the six bundles of heroin in the safe,

knew the combination of the safe, and destroyed a cell phone and its

memory card before police confiscated them.          Moreover, Co-Defendant

testified he and Appellant were operating under an arrangement by which he

would receive free heroin from Appellant in exchange for allowing Appellant

to use his residence as a base for selling heroin to others.    Co-Defendant

testified, further, that he never saw Appellant use heroin, and he indicated

the safe belonged to Appellant, an allegation corroborated by both the

location of the safe within a closet storing Appellant’s personal belongings

and Appellant’s claim of knowing the combination. Trial Tr. at 51-55, 93-94,

102.    The Commonwealth also presented expert opinion that the large

amount of heroin located in the safe was consistent with the intent to

deliver. Id. at 168, 170.

       Viewed in light of our governing standard of review, the sum of this

evidence sufficed to prove beyond a reasonable doubt the existence of an

agreement between Appellant and Co-Defendant permitting Appellant to

deal heroin from the residence. Accordingly, we find no merit to Appellant’s

sufficiency challenges. 13

____________________________________________


13
    Successful proof of a conspiracy makes each co-conspirator fully liable for
all of the drugs recovered, without the necessity of proving constructive
(Footnote Continued Next Page)


                                          - 18 -
J-S06039-16



      Judgment of sentence is AFFIRMED.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2016




                       _______________________
(Footnote Continued)

possession.     See Id. at 709.      Because sufficient evidence supported
Appellant’s conviction for conspiracy to deliver heroin, we need not address
whether sufficient proof that he constructively possessed heroin in the safe
supported his conviction for PWID. Nevertheless, were we required to
address Appellant’s constructive possession argument on its merits, it would
fail for the same reasons defeating his conspiracy argument.




                                           - 19 -